Exhibit 10.4

March 30, 2015

Mark Buller

4005 Henderson Highway

East St. Paul

Manitoba, R2E1B3, Canada

Dear Mark:

This letter agreement (this “Amendment”) confirms our agreement to amend the
employment letter between you and Norcraft Companies, L.P. (Holdings”), dated as
of October 21, 2003 and amended as of August 17, 2004 (the “Employment Letter”).
Capitalized terms not defined in this Amendment have the respective meanings
ascribed to them in the Employment Letter. Except as expressly modified herein,
the Employment Letter remains in full force and effect, and is binding on you
and Holdings in accordance with its terms.

1. Definitions. Section 6 of the Employment Letter is amended by inserting the
following new sentence at the end of the second paragraph:

The base salary continuation contemplated by this paragraph is hereinafter
referred to as the “Severance Payment”.

2. Termination Payments. Section 6 of the Employment Letter is further amended
by inserting the following new paragraphs below the fourth paragraph:

Notwithstanding the foregoing, if Holdings terminates your employment other than
for Cause or you terminate your employment for any reason, in either case within
twelve (12) months following a Change-in-Control (as defined below), you will
receive a one-time payment of $1,607,000 (the “CIC Severance Payment”) in lieu
of the Severance Payment. For the avoidance of doubt, the CIC Severance Payment
will be in addition to any other payments or benefits contemplated by the second
and third paragraphs of this Section 6. Any CIC Severance Payment will be paid
to you in a single lump sum within ten (10) business days following the
termination of your employment. Notwithstanding the foregoing, no transaction or
series of transactions shall constitute a Change-in-Control for purposes of this
Amendment unless such transaction or series of transactions constitutes a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

For purposes of this Agreement, (a) “Change-in-Control” means the occurrence,
following the date of this Agreement, of (i) a sale or transfer (other than by
way of merger or consolidation), of all or substantially all of the assets of
Norcraft



--------------------------------------------------------------------------------

Companies, Inc. (“Norcraft”) to any Person, (ii) any merger, consolidation or
other business combination transaction of Norcraft with or into another
corporation, entity or Person, other than a transaction in which the holders of
at least a majority of the shares of voting capital stock of Norcraft
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Norcraft (or the
surviving entity) outstanding immediately after such transaction, or (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any Person, or Persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing more than 50% of the
total voting power of the then-outstanding shares of capital stock of Norcraft,
and (b) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust or any other entity
or organization.

Notwithstanding the foregoing, if any portion of the payments and benefits
described in the second and fourth paragraphs of this Section 6 would, taken
together with any other payments or benefits that are contingent on a
Change-in-Control (such payments and benefits together with such payments and
benefits described in the second and fourth paragraphs of this Section 6
collectively, the “Parachute Payments”), exceed an amount equal to 2.99 times
your “base amount” (the “Safeharbor Amount”), as defined in
Section 280G(b)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), you shall only be entitled to receive a portion of the Parachute
Payments equal to the Safeharbor Amount, and shall have not further rights with
respect to any Parachute Payments in excess of the Safeharbor Amount.

Notwithstanding anything to the contrary in this Agreement, if at the time your
employment terminates, you are a “specified employee,” as defined below, any and
all amounts payable under this Agreement on account of such separation from
service that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6) month period or, if earlier, upon
your death; except (A) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by Holdings in its
reasonable good faith discretion); (B) benefits which qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or
(C) other amounts or benefits that are not subject to the requirements of
Section 409A of the Code.

For purposes of this Agreement, all references to “termination of employment”
and correlative phrases shall be construed to require a “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury regulations after
giving effect to the presumptions contained therein), and the term “specified
employee” means an individual who is a specified employee under Treasury
regulation Section 1.409A-l(i).



--------------------------------------------------------------------------------

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.

3. Restricted Activities.

(a) Section 8 of the Employment Letter is amended by inserting the following new
sentence at the end of such Section 8:

Notwithstanding the foregoing, following a Change-in-Control, nothing contained
in this Section 8 will prevent you from engaging in any business, competitive or
otherwise, in any capacity, anywhere in Canada following the termination of your
employment with Holdings.

4. Miscellaneous. This Amendment may only be amended by a writing signed by you
and a duly authorized representative of Holdings. This Amendment embodies the
entire agreement between the parties with respect to amending your Employment
Agreement and supersedes all prior communications, agreements and
understandings, whether written or oral, with respect to the same. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same instrument. This Amendment will be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to any
conflict of law principles that would result in the application of the laws of
any other jurisdiction

If the foregoing is acceptable to you, please sign this Amendment in the space
provided below. At the time you sign and return it, this Amendment will take
effect as a binding agreement between you and Holdings, subject to the terms and
conditions set forth above. The enclosed copy is for your records.

 

Sincerely,

NORCRAFT COMPANIES, L.P.

By: /s/ Christopher Reilly  

 

Christopher Reilly Authorized Person

 

Accepted and agreed: Signature: /s/ Mark Buller  

 

Mark Buller Date:

3/30/2015